DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 6 (line 1-2) and 10 (line 13-14), the phrase “a horizontal reference line disposed perpendicular to the outward direction in a plane…completely separates the first cutting edge from the second cutting edge” is indefinite. The phrase “a horizontal reference line disposed perpendicular to the outward direction” as set forth in claims 6 and 10 is an imaginary line that is perpendicularly to a direction (which is also arbitrary). In other words, the horizontal reference line does not impart any structure to the blade and it cannot further limit a direction in a plane (which is also imaginary). 
Regarding claim 7 (lines 1-2), the phrase “an arc shaped reference line centered at the anchor center completely separates the first and second cutting edge” is indefinite. The “an arc shaped reference line” is imaginary and does not impart any structure to the blade.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 20190240752 to Churchill. 
In re claim 10, Churchill teaches a blade comprising: 
an attachment portion (24) including an aperture (as shown in at least Figure 1) defining an anchor center, the attachment portion configured to couple with an oscillating power tool (Paras 0008, 0012); 
a first blade portion (Fig. 1, left side of blade axis 42, see Annotated Figure 1 on Pg. 3, below) extending from the attachment portion, the first blade portion having a first cutting edge (28); and a second blade portion (Fig. 1, right side of blade axis 42, see Annotated Figure 1 on Pg. 3, below) extending from the first blade portion, the second blade portion having a second cutting edge (28), 
wherein the first and second blade portions are generally coplanar and extend away from the attachment portion in an outward direction (Fig. 1), the first and second blade portions defining a longitudinal axis (Fig. 1), 
wherein the first and second cutting edges are disposed facing in the outward direction for push cutting (Fig. 1), 
wherein a horizontal reference line disposed perpendicular to the longitudinal axis in a plane of the first and second blade portions completely separates the first cutting edge from the second cutting edge to provide two-tiered push cutting (Para 0031) and wherein at least one of the first or second cutting edges is non-linear (Para 0031).
It has been interpreted, that stacked rows of teeth would create a two-tiered cutting blade.



    PNG
    media_image1.png
    833
    689
    media_image1.png
    Greyscale

In re claim 12, wherein a longitudinal offset of at least 0.25 inches separates the first and second cutting edges in the outward direction (Fig. 1).
The outward direction has been interpreted as the left to right direction. It has been interpreted at least the first cutting blade of the first blade portion (closest to tip 54) and the end blade (closest to depth gauge 30) are offset at least 0.25 inches, since the length of the blade is about 2.15 inches.
In re claim 13, where second blade portion includes a third cutting edge (34) facing an inward direction opposite the outward direction for pull cutting (Para 0042).
In re claim 14, wherein the first and second cutting edges are convexly curved (Para 0031).
In re claim 15, wherein the first and second cutting edges are toothed (28).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20150096422 to Stoddart in view of EP 3213847 to Schuller et al. and in further view of US Patent Application Publication No. 20190240752 to Churchill.
In re claim 1, Stoddart teaches a blade comprising: 
an attachment portion (28) including an aperture (shown in Figure 1) defining an anchor center, the attachment portion configured to couple with an oscillating power tool (10); 
a first blade portion (LS) having a first cutting edge (24); and 
a second blade portion (RS) having a second cutting edge (24), wherein the first and second blade portions are generally coplanar and extend away from the attachment portion in an outward direction,
 wherein the first cutting edge has a first horizontal linear dimension measured perpendicular to the outward direction, wherein the second cutting edge has a second horizontal linear dimension measured perpendicular to the outward direction.
Regarding claim 1, Stoddart teaches a blade having a first and second blade portion with a linear dimension, but does not teach the first horizontal linear dimension being 3.5 to 4.0 inches and a second horizontal linear dimension 2.1 to 2.6 inches.
Schuller teaches a blade having a first and second blade portion, each having a linear dimension relative to the outward direction. The total length of the working portion is about 12cm (or about 4.75 inches, Pg. 2, lines 43-44) and the first blade portion (L1) is preferably at least one and a half times greater than the second blade portion (L2, Pg. 3, lines 21-22).
It would have been obvious to one having one having ordinary skill in the art to dimension the first and second blade portions of Stoddart as taught by Schuller to prevent traverse vibrations from occurring to maintain proper cutting (pg. 2, lines 8-10). Schuller provides a teaching of a working portion of about 12cm (or about 4.75 inches), with the first blade portion being about 3.16 inches and the second blade portion being about 1.59 inches. Based on the teachings of Schuller one having ordinary skill in the art would have been prompted to modified Stoddart to try working portions of various lengths. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. MPEP 2143, Section I, Part E. It would have been obvious to try for the reasons set forth below:
(1) A finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem.
The Examiner recognized there was a design need to dimension the blade of Stoddart to have a working portion to reduce the asymmetry of the moments of second inertia in relation to the center line of the oscillation arm, which is a design need based in the art of cutting blades. Based on the teachings provided by Schuller, the Examiner concluded the modifying the working portion (by a few inches) would maintain the reduction in moments of the second inertia which prevent unwanted vibrations.
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem.
The Examiner recognized that Schuller provided a teaching of a specific working portion length of about 12 cm (which is about 4.75 inches). Based on the teachings of Schuller, one of ordinary skill in the art would have found that there are a finite number of identified values that could be implemented as the length of the working portion, proportionate to the blade body, to perform the intended cutting operation. The value about 12 cm (or 4.75 inches) as taught by Schuller, would have provided one of ordinary skill in the art with a baseline value to being experimentation. In other words, one would have been prompted to try various values above and below about 12 cm (4.75 inches) before arriving at the length which allows the integrity of the blade to be retained.
(3) A finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
The Examiner determined that based on the teachings of Schuller, that modifying the blade of Schuller to have a working portion with a length of greater 12 cm would not jeopardize the intended cutting purpose of the blade. One having ordinary skill in the art would have been knowledgeable that the expectation of success, of providing the blade with a working portion length of greater than 12 cm would still permit the blade to perform its intended cutting operation.
(4) Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The Examiner recognized that Schuller teaches a working portion having a length of about 12cm applied to a cutting blade, which is in view of the facts of the case under consideration. Therefore, based on the facts of the case, one would have been prompted to try various working portion lengths of greater than 12cm (4.75 inches) as taught by Schuller to find the length that did not jeopardize the integrity of the blade while still providing a blade that maintains the reduction in moments of the second inertia which prevent unwanted vibrations.

Regarding claim 1, Schuller teaches a blade having a first blade portion (5) and a second blade portion (5) having a horizontal linear dimension corresponding to an outward direction, but does not teach first and second dimensions corresponding to a single outlet gang box.
Churchill teaches a blade having a first blade portion (28) and second blade portion (28) each having a linear dimension measure perpendicular to the outward direction, in which each of the first and second dimensions correspond with a first and second dimension of a single outlet gang box (Para 0033).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for first and second dimensions of Schuller to correspond to an outlet gang box as taught by Churchill to create closely matching gang boxes during cutting required by precision (cutting) in order to prevent costly repairs or wasted materials (Para 0005). One having ordinary skill in the art would recognize that the use of blade of Schuller is dependent on applicant’s desired outcome, which in this case is a gang box. The Examiner further notes, that Schuller can make various cuts, including, cuts other than to gang boxes. 

In re claim 3, Schuller teaches the first and second portions of the blade are straight. Schuller does not teach wherein one of the first or second cutting edges is convexly curved, and wherein the other of the first or second cutting edges is either straight or convexly curved.
Churchill teaches the first and second portions of blade (28) are convexly curved (Para 0031).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to shape the first and second portions of the blade of Schuller to have a convexly curved shape as taught by Churchill, which is merely an obvious matter of design choice based on the desired shape of the final product. 
In re claim 4, modified Schuller teaches the first and second are convexly curved (28, Churchill).

Regarding claim 6, Schuller teaches a horizontal reference line disposed perpendicular to the outward direction in a plane of the first and second blade portions, but does not teach a horizontal reference line completely separates the first cutting edge from the second cutting edge to provide two-tiered cutting.
Churchill teaches the cutting edge (28) of the blade can have various shapes, including stacked rows of teeth (Para 0031).
It has been interpreted, that stacked rows of teeth would create a two-tiered cutting blade.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to shape the linear working portion of the cutting blade of Schuller into stack rows of teeth as taught by Churchill which is merely an obvious matter of design choice based on the desired cut of the final product. 

Regarding claim 7, Schuller teaches an arc shaped reference line (A, centered at the anchor (Pg. 3, lines 51-52), but does not teach the reference line completely separates the first cutting edge form the second cutting edge to provide a two-tiered cutting.
Churchill teaches the cutting edge (28) of the blade can have various shapes, including stacked rows of teeth (Para 0031).
It has been interpreted, that stacked rows of teeth would create a two-tiered cutting blade.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to shape the linear working portion of the cutting blade of Schuller into stack rows of teeth as taught by Churchill which is merely an obvious matter of design choice based on the desired cut of the final product. Modifying the blade of Schuller to have rows of cutting teeth would permit the arc-shaped reference line to separate the cutting tiers.

In re claim 8, Schuller teaches wherein the first and second cutting edges are toothed (Fig. 1).
In re claim 9, Schuller, wherein a longitudinal offset of at least 0.25 inches separates the first and second cutting edges in the outward direction (Fig. 1).
The first blade in the first blade portion (L1) is longitudinally offset of at least 0.25 inches than numerous blades in the second portion (L2), since the working length is approximately 12 inches (or 4.75 inches). L1 is situated higher (or offset) relative to L2.  

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Schuller et al. in view of Churchill, as applied to the above claims, and in further view of US Patent Application Publication No. 20150096422 to Stoddart et al.
In re claim 2, modified Schuller teaches a blade having a second cutting edge for making a first linear cut in a workpiece and a first cutting edge, but does not explicitly teach a second cutting edge is configured to be pushed a first distance to make a first linear cut in a workpiece without the first cutting edge engaging the workpiece, and wherein the first cutting edge is configured to be pushed a second distance greater than the first distance to extend the first linear cut colinearly.
Stoddart provides a teaching that it is known in the art of oscillating saw for a blade to be pushed perpendicularly into a target material. The cutting edges (24) in a first portion extend in a first direction and the cutting edges in a second blade portion extend in a second direction. Stoddart further teaches that the blade entering the material perpendicular to the surface permits precise and efficient plunge cuts (Para 0029).
It would have been obvious to one having ordinary skill in the art before the effective filing date to arrange the cutting edges of modified Schuller in the first blade portion in a first direction and the cutting edges in the second blade portion in a second (and different) direction as taught by Stoddart to reduce and eliminate lateral hammering and cutting compaction when the blade is used for push cutting (Para 0033). One having ordinary skill in the art would recognize that as the blade oscillates and due to the directional orientation of the cutting edges, that a second cutting edge is configured to be pushed a first distance to make a first cut without engaging the first cutting edge and the first cutting edge is configured to be pushed a greater distance the first distance to extend the first linear cut.

In re claim 5, Schuller teaches a blade, but does not teach wherein the first and second cutting edges are arc-shaped and each having a center of curvature offset from the anchor center.
Churchill teaches the first and second portions of blade (28) arc-shaped (Para 0031).
Stoddart teaches the first and second portions of the blade are arc-shaped (Para 0032), and each having a center of curvature (O) offset from the anchor center (Fig. 2, Para 0032).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to shape the first and second blade portions of Schuller to have an arc-shaped as taught by Churchill and Stoddart to represent the target material with a consistent rake angle across substantially all teeth, which reduces or eliminates hammering (Para 0032, Stoddart).
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Churchill in view of Schuller et al. 
In re claim 11, Churchill teaches wherein the first cutting edge has a first horizontal linear dimension measured perpendicular to the longitudinal axis, the first horizontal linear dimension to generally correspond with a first dimension of a single outlet gang box (Para 0033), and wherein the second cutting edge has a second horizontal linear dimension measured perpendicular to the longitudinal axis, the second horizontal linear dimension to generally correspond with a second dimension of the single outlet gang box (Para 0033).
Churchill teaches the dimension of the blade is about 2.15 inches and that other dimensions can be used and preferably dimensions that match the gang box to improve accuracy and simplify the operation (Para 0033). Churchill does not teach the first horizontal linear dimension being 3.5 to 4.0 inches and a second horizontal linear dimension 2.1 to 2.6 inches.
Schuller teaches a blade having a first and second blade portion, each having a linear dimension relative to the outward direction. The total length of the working portion is about 12cm (or about 4.75 inches, Pg. 2, lines 43-44) and the first blade portion (L1) is preferably at least one and a half times greater than the second blade portion (L2, Pg. 3, lines 21-22).
It would have been obvious to one having one having ordinary skill in the art to dimension the first and second blade portions of Churchill as taught by Schuller to prevent traverse vibrations from occurring to maintain proper cutting (Pg. 2, lines 8-10). Schuller provides a teaching of a working portion of about 12cm (or about 4.75 inches), with the first blade portion being about 3.16 inches and the second blade portion being about 1.59 inches. Based on the teachings of Churchill and Schuller one having ordinary skill in the art would have been prompted try various working length portions based on the size of the gang box. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. MPEP 2143, Section I, Part E. It would have been obvious to try for the reasons set forth below:
(1) A finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem.
The Examiner recognized there was a design need to dimension the blade of Churchill to simply operation and improve accuracy of cutting a gang box which is a design need based in the art of cutting blades. Based on the teachings provided by Churchill and Schuller, the Examiner concluded the modifying the working portion (by a few inches) would maintain simplifying operation and improving accuracy during cutting.
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem.
The Examiner recognized that Churchill provided a teaching of a blade having a length of 2.15 inches. Schuller provided a teaching of a specific working portion length of about 12 cm (which is about 4.75 inches). Based on the teachings of Churchill and Schuller, one of ordinary skill in the art would have found that there are a finite number of identified values that could be implemented as the length of the working portion, proportionate to the blade body, to perform the intended cutting operation. The value of 2.15 inches (Churchill) and about 12 cm (or 4.75 inches) as taught by Schuller, would have provided one of ordinary skill in the art with a baseline value to being experimentation. In other words, one would have been prompted to try various values above and below 2.15 inches and above and below 12 cm (4.75 inches) before arriving at the length which allows the integrity of the blade to be retained.
(3) A finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
The Examiner determined that based on the teachings of Churchill, that modifying the blade of Churchill as taught by Scheller to have a working portion with a length of greater 12 cm would not jeopardize the intended cutting purpose of the blade. One having ordinary skill in the art would have been knowledgeable that the expectation of success, of providing the blade with a working portion length of greater than 12 cm would still permit the blade to perform its intended cutting operation of cutting a gang box.
(4) Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The Examiner recognized that Churchill modified by Schuller teaches a working portion having a length of about 12cm applied to a cutting blade, which is in view of the facts of the case under consideration. Therefore, based on the facts of the case, one would have been prompted to try various working portion lengths of greater than 12cm (4.75 inches) as taught by Schuller to find the length that did not jeopardize the integrity of the blade while still providing a blade that maintains the reduction in moments of the second inertia which prevent unwanted vibrations.

Claims 16,17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Churchill in view of Stoddart et al.
In re claim 16, Churchill teaches a blade comprising: 
an attachment portion (24) including an aperture (as shown in at least Figure 1) defining an anchor center, the attachment portion configured to couple with an oscillating power tool (Paras 0008, 0012); 
a first blade portion (Fig. 1, left side of blade axis 42, see Annotated Figure 1 on Pg. 3, below) extending from the attachment portion and having a first cutting edge (28) configured for push cutting; and 
a second blade portion (Fig. 1, right side of blade axis 42, see Annotated Figure 1 on Pg. 3, below) extending from the first blade portion and having a second cutting edge (28) configured for push cutting, 
wherein the first and second blade portions are generally coplanar and extend away from the attachment portion in a longitudinal direction (Fig. 1), 
wherein a difference between the first and second distances is at least 0.25 inches.
Regarding claim 16, Churchill teaches a blade having a second cutting edge for making a first linear cut in a workpiece and a first cutting edge, but does not explicitly teach a second cutting edge is configured to be pushed a first distance to make a first linear cut in a workpiece without the first cutting edge engaging the workpiece, and wherein the first cutting edge is configured to be pushed a second distance greater than the first distance to extend the first linear cut colinearly.
Stoddart provides a teaching that it is known in the art of oscillating saw for a blade to be pushed perpendicularly into a target material. The cutting edges (24) in a first portion extend in a first direction and the cutting edges in a second blade portion extend in a second direction. Stoddart further teaches that the blade entering the material perpendicular to the surface permits precise and efficient plunge cuts (Para 0029).
It would have been obvious to one having ordinary skill in the art before the effective filing date to arrange the cutting edges of Churchill in the first blade portion in a first direction and the cutting edges in the second blade portion in a second (and different) direction as taught by Stoddart to reduce and eliminate lateral hammering and cutting compaction when the blade is used for push cutting (Para 0033). One having ordinary skill in the art would recognize that as the blade oscillates and due to the directional orientation of the cutting edges, that a second cutting edge is configured to be pushed a first distance to make a first cut without engaging the first cutting edge and the first cutting edge is configured to be pushed a greater distance the first distance to extend the first linear cut.
In re claim 17, Churchill teaches wherein at least one of the first or second cutting edges is non-linear (Para 0031, Churchill).
In re claim 19, Churchill teaches wherein at least one of second blade portions includes a third cutting edge (34, Churchill) facing an inward direction opposite the longitudinal direction for pull cutting.
In re claim 20, Churchill teaches wherein the first and second cutting edges are convexly curved (Para 0031, Churchill).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Churchill in view of Stoddart et al., and in further view of Schuller. 
In re claim 18, modified Churchill teaches wherein the first cutting edge has a first horizontal linear dimension measured perpendicular to the longitudinal axis, the first horizontal linear dimension to generally correspond with a first dimension of a single outlet gang box (Para 0033, Churchill), and wherein the second cutting edge has a second horizontal linear dimension measured perpendicular to the longitudinal axis, the second horizontal linear dimension to generally correspond with a second dimension of the single outlet gang box (Para 0033).
Churchill teaches the dimension of the blade is about 2.15 inches and that other dimensions can be used and preferably dimensions that match the gang box to improve accuracy and simplify the operation (Para 0033). Churchill does not teach the first horizontal linear dimension being 3.5 to 4.0 inches and a second horizontal linear dimension 2.1 to 2.6 inches.
Schuller teaches a blade having a first and second blade portion, each having a linear dimension relative to the outward direction. The total length of the working portion is about 12cm (or about 4.75 inches, Pg. 2, lines 43-44) and the first blade portion (L1) is preferably at least one and a half times greater than the second blade portion (L2, Pg. 3, lines 21-22).
It would have been obvious to one having one having ordinary skill in the art to dimension the first and second blade portions of modified Churchill as taught by Schuller to prevent traverse vibrations from occurring to maintain proper cutting (Pg. 2, lines 8-10, Schuller). Schuller provides a teaching of a working portion of about 12cm (or about 4.75 inches), with the first blade portion being about 3.16 inches and the second blade portion being about 1.59 inches. Based on the teachings of Churchill and Schuller one having ordinary skill in the art would have been prompted try various working length portions based on the size of the gang box. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. MPEP 2143, Section I, Part E. It would have been obvious to try for the reasons set forth below:
(1) A finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem.
The Examiner recognized there was a design need to dimension the blade of Churchill to simply operation and improve accuracy of cutting a gang box which is a design need based in the art of cutting blades. Based on the teachings provided by Churchill and Schuller, the Examiner concluded the modifying the working portion (by a few inches) would maintain simplifying operation and improving accuracy during cutting.
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem.
The Examiner recognized that Churchill provided a teaching of a blade having a length of 2.15 inches. Schuller provided a teaching of a specific working portion length of about 12 cm (which is about 4.75 inches). Based on the teachings of Churchill and Schuller, one of ordinary skill in the art would have found that there are a finite number of identified values that could be implemented as the length of the working portion, proportionate to the blade body, to perform the intended cutting operation. The value of 2.15 inches (Churchill) and about 12 cm (or 4.75 inches) as taught by Schuller, would have provided one of ordinary skill in the art with a baseline value to being experimentation. In other words, one would have been prompted to try various values above and below 2.15 inches and above and below 12 cm (4.75 inches) before arriving at the length which allows the integrity of the blade to be retained.
(3) A finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
The Examiner determined that based on the teachings of Churchill, that modifying the blade of Churchill as taught by Schuller to have a working portion with a length of greater 12 cm would not jeopardize the intended cutting purpose of the blade. One having ordinary skill in the art would have been knowledgeable that the expectation of success, of providing the blade with a working portion length of greater than 12 cm would still permit the blade to perform its intended cutting operation of cutting a gang box.
(4) Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The Examiner recognized that Churchill modified by Schuller teaches a working portion having a length of about 12cm applied to a cutting blade, which is in view of the facts of the case under consideration. Therefore, based on the facts of the case, one would have been prompted to try various working portion lengths of greater than 12cm (4.75 inches) as taught by Schuller to find the length that did not jeopardize the integrity of the blade while still providing a blade that maintains the reduction in moments of the second inertia which prevent unwanted vibrations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication No. 20140325855 teaches a blade having a center of curvature offset from the axis. US Patent No. 5456011 teaches a blade with multiple cutting edges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724